Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 1-3, 8-11, 13-16, 20-25 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the amendments made in the action dated 3/23/2021 with claims 4, 6, 17 and 19 being amended to incorporate the limitation of the claims from which they depend.  This is based upon the decision by the Patent Trial and Appeal Board dated 11/30/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/BRIAN M KING/Primary Examiner, Art Unit 3763